11-4910
         Jiang v. Holder

                                                                                            BIA
                                                                                   Balasquide, IJ
                                                                                   A087 462 759

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of New
 4       York, on the 21st day of August, two thousand twelve.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                ROBERT A. KATZMANN,
 9                CHRISTOPHER F. DRONEY,
10                       Circuit Judges.
11       _____________________________________
12
13       NA JIANG,
14                         Petitioner,
15
16                         v.                                      11-4910
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ____________________________________
22
23       FOR PETITIONER:                  Troy Nader Moslemi, Moslemi &
24                                        Associates, Inc., New York, N.Y.
25
26       FOR RESPONDENT:                  Stuart F. Delery, Acting Assistant
27                                        Attorney General; Anthony C. Payne,
28                                        Senior Litigation Counsel; Tiffany L.
29                                        Walters, Trial Attorney, Office of
30                                        Immigration Litigation, United States
31                                        Department of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a
 2   Board of Immigration Appeals (“BIA”) decision, it is hereby
 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.
 5       Petitioner Na Jiang, a native and citizen of the People’s

 6   Republic of China, seeks review of an October 28, 2011,

 7   decision of the BIA affirming the March 10, 2010, decision of

 8   Immigration Judge (“IJ”) Javier E. Balasquide denying her

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re Na Jiang,

11   No. A087 462 759 (B.I.A. Oct. 28, 2011), aff’g No. A087 462

12   759 (Immig. Ct. N.Y. City Mar. 10, 2010).   We assume the

13   parties’ familiarity with the underlying facts and procedural

14   history of the case.

15       Under the circumstances of this case, we have considered

16   both the IJ’s and the BIA’s opinions.    See Jigme Wangchuck v.

17   DHS, 448 F.3d 524, 528 (2d Cir. 2006).   The applicable

18   standards of review are well-established.    See 8 U.S.C.

19   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

20   162, 165-66 (2d Cir. 2008).

21       For asylum applications, like Jiang’s, that are governed

22   by the REAL ID Act, the agency may, considering the totality

23   of the circumstances, base a credibility finding on an asylum

                                   2
 1   applicant’s demeanor, the plausibility of her account, and

 2   inconsistencies in her or her witness’s statements, without

 3   regard to whether they go “to the heart of the applicant’s

 4   claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d

 5   at 163-64.   Further, under the REAL ID Act, this Court

 6   “defer[s] to an IJ’s credibility determination unless, from

 7   the totality of the circumstances, it is plain that no

 8   reasonable fact-finder could make such an adverse credibility

 9   ruling.” Xiu Xia Lin, 534 F. 3d at 167.

10       In this case, as the agency reasonably found, Jiang’s

11   testimony was internally inconsistent in that she provided two

12   different dates for her arrest in China.       As the agency noted,

13   Jiang’s testimony also was internally inconsistent and

14   inconsistent with the testimony of her witness, Pastor Qi,

15   regarding when the pastor had last seen Jiang at church.

16   Further, the agency reasonably found that Jiang’s testimony

17   was inconsistent with Pastor Qi’s testimony regarding whether

18   Pastor Qi had required her to sign a       letter before agreeing

19   to testify at Jiang’s hearing.       The agency reasonably declined

20   to accept Jiang’s explanations for the inconsistencies because

21   “[a] petitioner must do more than offer a plausible

22   explanation for his inconsistent statements to secure relief;


                                      3
 1   he must demonstrate that a reasonable fact-finder would be

 2   compelled to credit his testimony.”    Majidi v. Gonzales, 430

 3   F.3d 77, 80 (2d Cir. 2005) (emphasis in original) (internal

 4   quotation marks omitted).

 5       Given the inconsistencies identified by the agency,

 6   substantial evidence supports the agency’s adverse credibility

 7   determination.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 8   Lin, 534 F.3d at 167.    Accordingly, the agency did not err in

 9   denying asylum, withholding of removal, and CAT relief, as all

10   of the claims were based on the same factual predicate for

11   which Jiang was found not credible.    See Paul v. Gonzales, 444

12   F.3d 148, 156 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.    Any pending request for oral argument in this

15   petition is DENIED in accordance with Federal Rule of

16   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

17   34.1(b).

18                                FOR THE COURT:
19                                Catherine O’Hagan Wolfe, Clerk
20
21




                                     4